Case 0:18-cv-61117-BB Document 102 Entered on FLSD Docket 10/18/2018 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                               Case No. 18-cv-61117-BLOOM/Valle

  STEVEN BENTON AUBREY and
  BRIAN EDWARD VODICKA,

         Plaintiffs,
  v.

  D MAGAZINE PARTNERS, L.P. d/b/a
  D MAGAZINE; MAGAZINE
  LIMITED PARTNERS, L.P.; ALLISON
  MEDIA, INC.; JAMIE L. THOMPSON;
  ROBERT L. ERMATINGER, JR;
  SCOTT ROBERT SAYERS; STEPHEN
  CHARLES SCHOETTMER; ERIC
  VAUGHN MOYE; DALLAS POLICE
  DEPARTMENT; CITY OF DALLAS;
  MELINDA CHRISTINE URBINA;
  DALLAS COUNTY SHERIFF’S
  DEPT.; DALLAS COUNTY, TEXAS;
  and DOES 1–10, all of whose true
  names are unknown,

        Defendants.
  ________________________________/

                        ORDER STRIKING AMENDED COMPLAINT

         THIS CAUSE is before the Court upon a sua sponte review of the record. On October

  16, 2018, Plaintiffs filed an Amended Complaint, ECF No. [101].           The Court strikes the

  Amended Complaint because Plaintiffs have failed to comply with Rule 15 of the Federal Rules

  of Civil Procedure, and the Local Rules. Although Plaintiffs are proceeding pro se in the instant

  case, the Court previously entered its Order Providing Instructions to Pro Se Litigant, ECF No.

  [52], in which it advised Plaintiffs that, notwithstanding their pro se status, they must comply

  with all Federal Rules of Civil Procedure and the Local Rules. Thus, if Plaintiffs wish to file an

  amended pleading, they must comply with Rule 15 of the Federal Rules of Civil Procedure and



   
Case 0:18-cv-61117-BB Document 102 Entered on FLSD Docket 10/18/2018 Page 2 of 2
                                                   Case No. 18-cv-61117-BLOOM/Valle


  applicable Local Rules.

          Accordingly, it is ORDERED AND ADJUDGED that the Amended Complaint, ECF

  No. [101], is STRICKEN.

          DONE AND ORDERED in Chambers at Miami, Florida, this 17th day of October,

  2018.



                                                _________________________________
                                                BETH BLOOM
                                                UNITED STATES DISTRICT JUDGE
  Copies to:

  Counsel of Record

  Steven Benton Aubrey, pro se
  2601 NW 3rd Avenue
  Wilton Manors, FL 33311

  Brian E. Vodicka, pro se
  2601 NW 3rd Avenue
  Wilton Manors, FL 33311

  Stephen Charles Schoettmer, pro se
  4305 W Lovers Lane
  Dallas, TX 75209




                                          2
